Citation Nr: 0927533	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  09-11 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral knee 
disabilities, status post bilateral total knee replacements.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from June 1948 to May 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2008 rating decision by the Los 
Angeles, California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for bilateral knee disabilities, 
status post bilateral total knee replacement surgeries.

In the September 2008 rating decision, the RO also denied 
service connection for a head injury with a scar and for 
post-traumatic stress disorder.  The Veteran included those 
two claims in an October 2008 notice of disagreement; but did 
not include either in a March 2009 substantive appeal.  As he 
did not include those claims in his substantive appeal, he 
did not perfect an appeal as those claims.  Therefore, those 
claims are not on appeal before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is remanding this claim to provide additional 
assistance in obtaining evidence relevant to the Veteran's 
claim for service connection for bilateral knee disability.  

Medical records from the 1990s show that the Veteran had 
advanced degenerative arthritis in his knees bilaterally.  He 
underwent bilateral knee replacement surgeries in 1998.  The 
Veteran reports that running up and down ships' ladders 
during service caused pain and damage in his knees.  On the 
report of the medical examination of the Veteran at 
separation from service, the examiner noted Osgood-Schlatter 
disease in the lower extremities.  The Veteran reports that 
he has had pain in his knees throughout his post-service 
years.  Private physicians who have treated the Veteran in 
recent years have written that it is possible that the 
Veteran's bilateral knee disability was caused by his 
activities during service.  The Veteran has not had a VA 
medical examination, and no physician has provided an opinion 
as to whether it is at least as likely as not that the 
Veteran's post-service knee disabilities are related to 
Osgood-Schlatter disease or other disease or injury during 
service.

VA will obtain a medical examination or opinion when the 
record does not contain sufficient medical evidence to decide 
the claim, but the record contains competent lay or medical 
evidence of a current disability, the record establishes that 
the Veteran suffered an event, injury, or disease in service, 
and the record indicates that the claimed disability may be 
associated with the event, injury, or disease in service.  
38 C.F.R. § 3.159(c)(4).

There is insufficient medical evidence to decide the claim, 
and there is sufficient evidence to warrant obtaining a 
medical examination and opinion.  The Board therefore remands 
the case for a VA medical examination, with a review of the 
claims file and an opinion as to the likelihood that the 
post-service knee disabilities are related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
orthopedic examination to address the 
likely etiology of any current bilateral 
knee disability.  The examiner must be 
provided with the Veteran's claims file 
for review.  After examining the Veteran 
and reviewing the claims file, the 
examiner should provide diagnoses for any 
current disability of the knees, status 
post replacement surgery.  The examiner 
should express an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that current 
disability is causally related to disease 
or injury service, to include symptoms 
interpreted as Osgood-Schlatter disease at 
separation from service.

2.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



